Citation Nr: 1451973	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the appellant is the surviving spouse of the Veteran for the purposes of VA death pension benefits.  

2.  Whether the appellant is the surviving spouse of the Veteran for the purposes of dependency and indemnity compensation (DIC) benefits.

3.  Whether the appellant is the surviving spouse of the Veteran for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1942 to February 1946, and the Air Force from December 1951 to July 1953.  He died in January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over this claim is currently with the Regional Office (RO) in Nashville, Tennessee.  The VA Pension Management Center originally denied, as a single issue, entitlement to VA death benefits, to include DIC, death pension, and accrued benefits.  For reasons to be discussed in greater detail below, this single issue has been separated into three distinct issues.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Regarding representation, the only power of attorney documentation of record, a VA Form 21-22 dated March 2010 wherein the appellant elected the Tennessee Department of Veterans' Affairs as the representative, is located in Virtual VA.  The Board acknowledges attempts by a private attorney to submit statements and evidence on behalf of the appellant; however, the appellant has not submitted to VA a signed VA Form 21-22a electing the attorney representative.  The RO notified the appellant of this deficiency in August 2014 and informed her that the private attorney was not recognized as her power of attorney, and that she is already represented by the Tennessee Department of Veterans' Affairs.  The appellant has not since provided the required information and has not revoked the power of attorney in favor of the Tennessee Department of Veterans' Affairs.  Most recently, in September 2014, the Tennessee Department of Veterans' Affairs provided written argument on the appellant's behalf.  The Board finds that the appellant is on notice that the representative recognized by VA is Tennessee Department of Veterans' Affairs, and no additional action is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether the appellant is the surviving spouse of the Veteran for the purposes of DIC benefits and accrued benefits are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and appellant married in December 1943.  

2.  The Veteran, while still married to the appellant, died in January 1968.

3.  The appellant remarried in May 1990.  

4.  The appellant's spouse died in January 2001, and the appellant has not remarried since January 2001.  



CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death pension benefits.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With regard the appellant's status as a beneficiary under 38 U.S.C.A. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is granted or barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the appellant's marital status, date of marriage, date of the Veteran's death, and date of the appellant's subsequent remarriage are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  For this reason, the VCAA notice and assistance provisions are not relevant with regard to the issue of the appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310 and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the claim of whether the appellant is the surviving spouse of the Veteran for the purposes of VA death pension.  Smith, 
14 Vet. App. 227; Dela Cruz, 15 Vet. App. at 143.  

Recognition as Surviving Spouse for Death Pension

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death pension.

For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In the present case, the Veteran is deemed a veteran on the basis of active duty service in the Army from October 1942 to February 1946, and in the Air Force from December 1951 to July 1953; as such, he is considered to have active duty for VA benefits purposes.  38 C.F.R. § 3.7(x)(15).  

The facts of this case are not in dispute.  A marriage certificate submitted by the appellant shows that the Veteran and the appellant were married in December 1943.  A certificate of death shows that the Veteran died in January 1968 and was married to the appellant at the time of death.  Thus, the appellant and the Veteran's marriage was terminated by the death of the Veteran.  

The record also reflects that the appellant married R.C. in May 1990.  A certificate of death shows that R.C. died in January 2001 and was married to the appellant at the time of death.  The appellant has not remarried since that time.  Accordingly, because of the initial 1990 remarriage, the appellant does not meet the definition of surviving spouse for the purpose of receiving VA death pension.  See 38 C.F.R. 
§ 3.50(b).  The exceptions specified at 38 C.F.R. § 3.55, however, must be considered.  

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  The provisions of 38 C.F.R. § 3.55 address reinstatement of benefits eligibility based upon terminated marriage relationships.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  With respect to the facts of this case (and particularly the issue of eligibility for death pension benefits), however, five exceptions are not applicable because they involve benefits other than the death pension benefits sought by the appellant.  See 38 C.F.R. §§ 3.55(a)(3), (a)(4), (a)(7), (a)(9), (a)(10).  An additional three exceptions involve rules applicable to common law marriages; since the appellant's second marriage is established by a marriage certificate, those exceptions do not apply here.  See 38 C.F.R. §§ 3.55(a)(5), (a)(6), (a)(8).  As for the two applicable exceptions, they were added at different times, with varying effective dates.  The facts in this record will be applied to each of those exceptions in turn.  38 C.F.R. § 3.55(a)(1) provides that remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage (i) was void, (ii) or as been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  

38 C.F.R. § 3.55(a)(2) provides that on or after January 1, 1971 remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.  

Because the appellant remarried in 1990 following the death of the Veteran, and her remarriage ended in January 2001, which is after November 1, 1990, the provisions of 38 C.F.R. § 3.55 that address reinstatement of benefits eligibility do not apply to this case.  Also in that regard, the appellant does not assert that the May 1990 marriage to R.C. was void, annulled, or that it was terminated by death or divorce prior to November 1, 1990.  38 C.F.R. § 3.55(a)(1), (2).  As such, the Board must find that the appellant lacks basic eligibility for VA death pension because she is not the surviving spouse of the Veteran for these purposes.  38 U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55.  The legal criteria governing the status of a deceased veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them.  

While the Board has fully considered the appellant's contentions, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The appellant remarried subsequent to the death of the Veteran.  While that remarriage has subsequently ended, it did not end or terminate prior to November 1, 1990.  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving death pension benefits have not been met.  


ORDER

Eligibility for death pension benefits is denied.  


REMAND

Recognition as Surviving Spouse for DIC Benefits and Accrued Benefits

In the September 2010 decision, the VA Pension Management Center denied, as a single issue, entitlement to VA death benefits, to include DIC, death pension, and accrued benefits.  In a notice of disagreement received by VA in January 2011, the appellant indicated that she disagreed with the September 2010 decision, which included denials of DIC, death pension, and accrued benefits on the basis that the appellant is not recognized as the surviving spouse of the Veteran.  

In the May 2012 statement of the case, only the issue of whether the appellant is the surviving spouse of the Veteran for the purposes of VA death pension benefits was readjudicated.  As such, the appellant's claims of recognition as surviving spouse of the Veteran for the purposes of DIC benefits and accrued benefits must be remanded to allow the RO to provide a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of whether the appellant is the surviving spouse of the Veteran for the purposes of DIC benefits and accrued benefits are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the appellant with a statement of the case as to the issues of whether the appellant is the surviving spouse of the Veteran for the purposes of DIC benefits and accrued benefits.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


